                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

IBRAHIM YONLI,

                      Petitioner,                                 8:21CV185

        vs.
                                                                    ORDER
KIRSTEN NIELSEN, Secretary of the
Department   of   Homeland    Security;
JEFFERSON BEAUREGARD, Sessions III,
Attorney General of the United States;
MERRICK GARLAND, Director of the Field
Office; DARRELL R. WOODS, Warden; and
PAUL CAPIAHIONI,

                      Respondents.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing 1) and a Motion for
Leave to Proceed in Forma Pauperis (Filing 2). Habeas corpus cases attacking the legality
of a person’s confinement require the payment of a $5.00 filing fee. 28 U.S.C. § 1914(a).
However, after considering Petitioner’s financial status as shown in the records of this court
(see inmate trust account statement at Filing 8), leave to proceed in forma pauperis will be
granted and Petitioner is relieved from paying the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to Proceed in
Forma Pauperis (Filing 2) is granted. The next step in this case is for the court to conduct
a preliminary review of the habeas corpus petition in accordance with Rule 4 of the Rules
Governing Section 2254 cases. The court will conduct this review in its normal course of
business.

       Dated this 25th day of May, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
